DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The preliminary amendment filed on 3/19/2021 has been entered.
Claim Objections
Claim 5 is objected to because of the following informalities: In line 3, “the one dose” lacks antecedent basis.  
Claim 10 is objected to because of the following informalities: In line 1, “a controller” is a double inclusion term since claim 1 cites the same controller.  
Appropriate corrections are required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 2-3, 6, 8-14 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Drewniak (US 2018/0186656).
Regarding claim 2, Drewniak discloses a fluid treatment system (fig.1-11) comprising: a removable fluid container ([0046], 42) including a first region (hooking area of the container above “Liquid 1”) and a second region (area of “Liquid 1”), the fluid container configured to enclose one or more chemical agents ([0054]) for treatment of recirculating fluids ([0030]); a metering mechanism ([0048], 32, “pump”) in fluid 
Regarding claim 3, Drewniak discloses a battery in electrical communication with the motor controller and the motor ([0051]).  
Regarding claim 6, Drewniak discloses a hose (outlet hose of pumps 1-4 connected to 34 a-d) in communication with the metering mechanism (32) and in which the fluid outlet is formed (fig.2).  
Regarding claim 8, Drewniak discloses the fluid outlet is configured to be received in a receiver of a boiler system for treatment of boiler feed water (via port 26 and [0002])
Regarding claim 9, Drewniak discloses the fluid outlet is configured to be received within a cooling tower of an air conditioning system (via port 26 and [0002]).
 Regarding claim 10, Drewniak discloses a controller in communication with the motor controller and an output device ([0015], 14 includes plug-in connection).  
Regarding claim 11, Drewniak discloses a sensor in communication with a fluid to be treated and the controller, the sensor configured to output a signal indicative of whether 
Regarding claim 12, Drewniak discloses the sensor is in wireless communication with the controller ([0060], [0053], “wireless”).
Regarding claim 13, Drewniak discloses upon determining that the concentration does not exceed a desired threshold, the controller outputs an error signal ([0063], “sensor reading” provides level of concentration and 14 controls 32 in adjusting the treatment level).    
Regarding claim 14, Drewniak discloses the fluid container filled with one or more chemical agents selected from the group consisting of comprising a treatment agent ([0031]), a biocide, a biostatic, dispersant, inhibitor an acidic or alkaline solution, a neutral solution, a solvent, a corrosion or scale inhibitor, or solutions and mixtures thereof.  
Regarding claim 20, Drewniak discloses the metering mechanism is selected from the group consisting of a peristaltic pump ([0048]), a rotary lobe pump, an aerosolizing pump, and a progressive cavity pump.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Drewniak (US 2018/0186656) in view of Visnja (US 2015/0166383).
Drewniak is silent in disclosing a solar panel in electrical communication with the battery and configured to deliver electrical energy to the battery to charge the battery. However, Visnja teaches a solar panel (84) in electrical communication with the battery (86) and configured to deliver electrical energy to the battery to charge the battery (see fig.2). It would have been obvious to one having ordinary skill in the art before the effective filling date of the application to add a solar panel as taught by Visnja to the battery power of Drewniak, in order to save on energy cost.
Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Drewniak (US 2018/0186656) in view of Zhuang (CN 105686946).
Drewniak is silent in disclosing the metering mechanism is an aerosolizing pump, wherein exit of the desired dose of the one or more chemical agents from the fluid outlet, the one dose is aerosolized. However, Zhuang teaches the metering mechanism (22) is an aerosolizing pump (see translation, page 3, ll.1-7), wherein exit of the desired dose of the one or more chemical agents from the fluid outlet, the one dose is aerosolized (page 3, ll.1-7; “outlet”). It would have been obvious to one having ordinary skill in the art before the effective filling date of the application to modify the metering mechanism of Drewniak to an aerosolizing pump as taught by Zhuang, in order to provide a quality mixture.
Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Drewniak (US 2018/0186656) in view of Headrick (US 3,291,308).
Drewniak is silent in disclosing a hose end support member configured to hold the fluid outlet above a surface level of a fluid to be treated. However, Headrick teaches it is common to keep a hose end support member (area 32, 31 of tank 25 supports 54) configured to hold the fluid outlet above a surface level of a fluid to be treated (32 is above fluid in 25). It would have been obvious to one having ordinary skill in the art before the effective filling date of the application to modify the outlet end of tubing of the container housing of Drewniak to an outlet as taught by Headrick, in order to provide a proper mixture of the fluids.
Claims 15-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Drewniak (US 2018/0186656) in view of Pepper (US 2011/0144613).
 Regarding claims 15-16, Drewniak discloses all the features of the invention except that the fluid container includes at least two compartments divided by at least one membrane; and breaching the at least one membrane permits fluid communication of one or more chemical agents stored each of the at least two compartments. However, Pepper teaches the fluid container (fig.1) includes at least two compartments (12, 14) divided by at least one membrane (22); and breaching the at least one membrane permits fluid communication of one or more chemical agents ([0090]) stored each of the at least two compartments (via 38). It would have been obvious to one having ordinary skill in the art before the effective filling date of the application to modify the containers of Drewniak to one container as taught by Pepper, in order to offer a simple and compact fluid treatment system.
Regarding claim 17, Drewniak does not disclose the at least two compartments contain different solutions which mix upon piercing breaching the at least one membrane. Instead, Pepper teaches the at least two compartments contain different solutions which mix upon breaching the at least one membrane (via pulling tab 38).
 	At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to breach the membrane via a well-known piecing process, since Applicant has neither placed criticality on use of such piercing nor has disclosed that piercing provides an advantage, is used for a particular purpose, or solves a stated problem other than causing the two products to be mixed, in which Pepper provides such an end result. Furthermore, One of ordinary skill in the art, would have expected Pepper’s pulling tab, and applicant’s invention, to perform equally well with either the pulling tab taught by Pepper or the claimed piercing because both methods of mixing would perform the same function of mixing the product of two compartments. Therefore, it would have been prima facie obvious to modify Drewniak and Pepper in combination to obtain the invention as specified in claim 17 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Drewniak and Pepper in combination.
Claim 18 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Drewniak (US 2018/0186656).
Drewniak is silent in disclosing a housing configured to receive the fluid container, the metering mechanism, the motor, and the motor controller. Instead, Drewniak discloses a housing (12) for the metering mechanism (32), the motor ([0051]), and the motor controller (14) and another housing (40) to hold containers (42).
.
 	Claim 19 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Drewniak (US 2018/0186656) in view of Edgson (US 6,818,179).
Drewniak is silent in disclosing the fluid container and metering mechanism are integrally formed. However, Edgson teaches the fluid container (3) and metering mechanism (5) are integrally formed. It would have been obvious to one having ordinary skill in the art before the effective filling date of the application to modify the fluid treatment system of Drewniak as such to combine the metering mechanism and container as taught by Edgson, in order to offer a simple and compact fluid treatment system.
Conclusion
The following prior art as cited in PTO-892 is also citing significant pertinent structures or features to the applicant’s claimed invention: Sloan (US 2005/0205257) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOB ZADEH whose telephone number is (571)270-5201.  The examiner can normally be reached on Monday-Friday 8am-4pm E.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/BOB ZADEH/Examiner, Art Unit 3754